     Case 1:20-cv-00637-NONE-BAM Document 10 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                      No. 1:20-cv-00637-NONE-BAM (PC)
12                        Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, RECOMMENDING
13            v.                                         DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,                                (Doc. Nos. 2, 6)
15
                          Defendants.                    TWENTY-ONE (21) DAY DEADLINE
16

17           Plaintiff Joshua Bland is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on May 5, 2020. (Doc. No. 1.)

19           On May 8, 2020, the assigned magistrate judge issued findings and recommendations,

20   recommending that, because plaintiff had suffered three prior strike dismissals and was not in

21   imminent danger at the time he filed his complaint in this action, his application to proceed in

22   forma pauperis be denied and that plaintiff be required to pay the $400.00 filing fee in full to

23   proceed with this action. (Doc. No. 6) (citing 28 U.S.C. § 1915(g)). Those findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days after service. (Id. at 2.) On June 4, 2020, following the

26   granting of an extension of time to do so, plaintiff timely filed his objections to the findings and

27   recommendations. (Doc. No. 9.)

28   /////
                                                         1
     Case 1:20-cv-00637-NONE-BAM Document 10 Filed 08/06/20 Page 2 of 2

 1            Plaintiff appears to object to the findings and recommendations based on his contention

 2   that the State of California and the Fresno County Superior Court violated his rights under the

 3   Fourteenth Amendment. (See generally Doc. No. 9 at 1–4.) This objection is unfounded because

 4   it provides no basis upon which to question the application of the three strikes bar under 28

 5   U.S.C. § 1915(g). Plaintiff also appears to object on the grounds that he should not be forced to

 6   pay the court filings fees where the United States Constitution, and the laws and statutes made

 7   thereunder, do not apply to him. (See id. at 6.) Plaintiff’s objection in this regard lacks merit

 8   because the law applies to him, just as it applies to every other litigant who comes before this

 9   court.

10            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

12   objections, the court concludes that the magistrate judge’s findings and recommendations are

13   supported by the record and proper analysis.

14            Accordingly, IT IS HEREBY ORDERED that:

15            1.     The findings and recommendations issued on May 8, 2020 (Doc. No. 6), are

16                   adopted in full;

17            2.     In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

18                   pauperis (Doc. No. 2) is denied; and

19            3.     Within twenty-one (21) days following the date of service of this order, plaintiff

20                   shall pay the $400.00 filing fee in full to proceed with this action. If plaintiff fails
21                   to pay the filing fee within the specified time, this action will be dismissed without

22                   further notice.

23   IT IS SO ORDERED.
24
        Dated:      August 6, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
